Exhibit 10.1

 

ALLIANT TECHSYSTEMS INC.
EXECUTIVE OFFICER INCENTIVE PLAN
(AS AMENDED AND RESTATED EFFECTIVE AUGUST 2, 2011)

 

SECTION 1.                                PURPOSE AND EFFECTIVE DATE

 

1.1                                 Purpose of this Plan.  The purpose of this
Executive Officer Incentive Plan (this “Plan”) is to provide incentive
compensation to executive officers of Alliant Techsystems Inc. (the “Company”)
in accordance with the Company’s “pay-for-performance” philosophy by directly
relating awards payable under this Plan to company, business unit and/or
individual performance.  This Plan is intended to permit the grant of awards
under this Plan to qualify as “qualified performance-based compensation” within
the meaning of Section 162(m) of the Code (as defined in Section 2.1).

 

1.2                                 Effective Date.  This Plan initially became
effective as of the date of approval by the stockholders of the Company in
2006.  The amended and restated Plan will be effective as of the date of
approval by the stockholders of the Company in accordance with applicable law at
the annual meeting of stockholders in 2011 (the “Effective Date”).

 

SECTION 2.                                DEFINITIONS

 

2.1                                 Definitions.  The following capitalized
terms used in this Agreement will have the meanings set forth below:

 

(a)                                  “Actual Award” means as to any Performance
Period, the actual award (if any) payable to a Participant for the Performance
Period.  Each Actual Award will be determined pursuant to the provisions of
Section 3.6.

 

(b)                                 “Board” means the Board of Directors of the
Company.

 

(c)                                  “Cause” means the occurrence of any of the
following:

 

(i)                                     the Participant willfully and
continually fails to substantially perform his or her duties of employment
(other than because of a mental or physical impairment) for a period of at least
30 days after being given notice of such failure;

 

(ii)                                  the Participant (A) engages in any act of
dishonesty, wrongdoing or moral turpitude (whether or not a felony) or
(B) violates the Company’s Business Ethics Code of Conduct or a Company policy,
which violation has an adverse effect upon the Company; or

 

(iii)                               the Participant breaches his or her duty of
loyalty or commits an unauthorized disclosure of proprietary or confidential
information of the Company.

 

(d)                                 “Code” means the Internal Revenue Code of
1986, as amended from time to time.

 

1

--------------------------------------------------------------------------------


 

(e)                                  “Committee” means (i) the Personnel and
Compensation Committee of the Board or (ii) if no Personnel and Compensation
Committee exists, then a committee of Board members appointed by the Board to
administer this Plan in accordance with Section 5.1.

 

(f)                                    “Covered Employee Participant” means any
Participant who is reasonably expected to be a “covered employee” within the
meaning of Section 162(m)(3) of the Code with respect to any Performance Period
in which the Company would be entitled to take a compensation deduction for an
Actual Award to such Participant (determined without regard to the limitation on
deductibility imposed by Section 162(m) of the Code).  The determination of
“Covered Employee Participant” is also made without regard to any deferral of
the Actual Award payment date under the Company’s Nonqualified Deferred
Compensation Plan.

 

(g)                                 “Covered Employee Performance Goals” means
objective and measurable performance goals determined by the Committee, in its
discretion, to be applicable to a Covered Employee Participant for a Performance
Period.  As determined by the Committee, the Covered Employee Performance Goals
for any award may provide for a targeted level or levels of achievement using
one or more of the following measures:  (i) sales or revenues (including,
without limitation, sales or revenue growth); (ii) gross profit; (iii) income
before interest and taxes; (iv) income before interest, taxes, depreciation and
amortization; (v) net income; (vi) net income from operations; (vii) operating
results excluding pension mark-to-market; (viii) earnings per Share; (ix) return
measures (including, without limitation, return on assets, capital, invested
capital, equity, sales or revenues); (x) productivity ratios; (xi) expense or
cost reduction measures; (xii) margins; (xiii) operating efficiency;
(xiv) market share; (xv) orders; (xvi) customer satisfaction; (xvii) working
capital targets; (xviii) budget comparisons; (xix) implementation or completion
of specified projects or processes; (xx) the formation of joint ventures,
establishment of research or development collaborations or the completion of
other transactions; (xxi) cash flow (including, without limitation, operating
cash flow, free cash flow and cash flow return on equity); (xxii) Share price
(including, without limitation, growth in Share price and total stockholder
return); (xxiii) profitability of an identifiable business unit or product;
(xxiv) economic profit or economic value added; (xxv) cash value added; or
(xxvi) Individual Objectives.  The foregoing measures may relate to the Company,
one or more of its subsidiaries or one or more of its divisions or units, or any
combination of the foregoing, and may be applied on an absolute basis and/or be
relative to one or more peer group companies or indices, or any combination
thereof, all as the Committee shall determine.  The Covered Employee Performance
Goals may differ from Covered Employee Participant to Covered Employee
Participant and from award to award.

 

(h)                                 “Determination Date” means the 90th day of
any service period to which a Performance Period relates.

 

(i)                                     “Disability” or “Disabled” will have the
meaning given to such term in the Company’s governing long-term disability plan
or, if no such plan exists, such term will

 

2

--------------------------------------------------------------------------------


 

mean total and permanent disability as determined under the rules of the Social
Security Administration.

 

(j)                                     “Eligible Employee” means any executive
officer of the Company required to file reports of beneficial ownership with the
Securities and Exchange Commission pursuant to Section 16(a) of the Securities
Exchange Act of 1934, as amended from time to time, and the rules and
regulations promulgated thereunder.

 

(k)                                  “Fiscal Year” means the fiscal year of the
Company.

 

(l)                                     “Individual Objectives” means as to a
Participant for any Performance Period, objective and measurable individual
performance goals approved by the Committee in its discretion.

 

(m)                               “Maximum Award” means as to a Covered Employee
Participant for any Fiscal Year, the lesser of (i) the maximum award payable
under this Plan for any such Fiscal Year or (ii) $5,000,000.

 

(n)                                 “Other Participant” means a Participant who
is not a Covered Employee Participant.

 

(o)                                 “Other Participant Performance Goals” means
the performance goals determined by the Committee, in its discretion, to be
applicable to an Other Participant for a Performance Period.  As determined by
the Committee, the Other Participant Performance Goals may provide for a
targeted level or levels of achievement using one or more of the Covered
Employee Performance Goals or any other performance measures.  The Other
Participant Performance Goals may differ from Other Participant to Other
Participant and from award to award.

 

(p)                                 “Participant” means as to any Performance
Period, an Eligible Employee who has been selected by the Committee for
participation in this Plan for such Performance Period.

 

(q)                                 “Payout Formula” means as to any Performance
Period, the formula or payout matrix established by the Committee pursuant to
Section 3.3 in order to determine the Actual Awards (if any) to be paid to
Participants.  The formula or matrix may differ from Participant to Participant.

 

(r)                                    “Performance Goal” means a Covered
Employee Performance Goal or an Other Participant Performance Goal, as the case
may be.

 

(s)                                  “Performance Period” means any Fiscal Year
or other period determined by the Committee pursuant to Section 3.2(a) over
which achievement of Performance Goals will be measured.  A Performance Period
may be a one-year period or any longer or shorter period, and may differ from
Participant to Participant and from award to award.

 

(t)                                    “Retirement” means the voluntary
retirement of a Participant pursuant to the terms of any retirement plan of the
Company.

 

3

--------------------------------------------------------------------------------


 

(u)                                 “Shares” means shares of the Company’s
common stock.

 

(v)                                 “Termination of Service” means a cessation
of the employee-employer relationship between an Eligible Employee and the
Company for any reason, including, without limitation, a termination by
resignation, discharge, death, Disability, Retirement, or the sale of any
subsidiary or other affiliate of the Company or the sale of a business unit or
division of the Company, but excluding any such termination where there is a
simultaneous reemployment by the Company or any subsidiary or other affiliate of
the Company.

 

2.2                                 Financial and Accounting Terms.  Except as
otherwise expressly provided or unless the context otherwise requires, financial
and accounting terms (including, without limitation, terms contained in the
definition of “Covered Employee Performance Goals” set forth in Section 2.1 and
in Section 3.2(c)) are used as defined for purposes of, and shall be determined
in accordance with, generally accepted accounting principles in the United
States (or other applicable accounting standards) and derived from the
consolidated financial statements of the Company prepared in the ordinary course
of business and filed with the Securities and Exchange Commission.

 

SECTION 3.                                SELECTION OF PARTICIPANTS AND
DETERMINATION OF AWARDS

 

3.1                                 Selection of Participants.  The Committee,
in its sole discretion, will select the Eligible Employees of the Company who
will be Participants for any Performance Period.  Participation in this Plan is
in the sole discretion of the Committee, and on a Performance Period by
Performance Period basis.  Accordingly, an Eligible Employee who is a
Participant for a given Performance Period is in no way guaranteed or assured of
being selected for participation in any subsequent Performance Period.

 

3.2                                 Determination of Performance Period and
Performance Goals.

 

(a)                                  The Committee, in its sole discretion, will
determine the Performance Period applicable to awards made to Participants under
this Plan.

 

(b)                                 The Committee, in its sole discretion, will
establish the Performance Goals for each Participant for each Performance
Period.  Such Performance Goals will be set forth in writing.

 

(c)                                  The Committee, in its sole discretion, may
specify that the achievement of the Performance Goals will be determined without
regard to the negative or positive effect of certain events, including, without
limitation, any of the following:  (i) charges for extraordinary items and other
unusual or non-recurring items of loss or gain; (ii) asset impairments;
(iii) litigation or claim judgments or settlements; (iv) changes in the Code or
tax rates; (v) changes in accounting principles; (vi) changes in other laws,
regulations or other provisions affecting reported results; (vii) charges
relating to restructurings, discontinued operations, severance and contract
termination and other costs incurred in rationalizing certain business
activities; (viii) gains or losses from the acquisition or disposition of
businesses or assets or from the early extinguishment of debt; and (ix) foreign
currency exchange gains or losses.

 

4

--------------------------------------------------------------------------------


 

3.3                                 Determination of Payout Formula.  The
Committee, in its sole discretion, will establish a Payout Formula for purposes
of determining the Actual Award (if any) payable to each Participant for each
Performance Period.  Each Payout Formula will (a) be in writing and (b) provide
for the payment of a Participant’s Actual Award based on whether or the extent
to which the Performance Goals for the Performance Period are achieved. 
Notwithstanding the foregoing, in no event will a Covered Employee’s Actual
Award for any Performance Period exceed his or her Maximum Award.

 

3.4                                 Determination of Maximum Awards for Covered
Employee Participants.  The Committee, in its sole discretion, will establish a
Maximum Award for each Covered Employee Participant (subject to the limit set
forth in Section 2.1(m)).  Each Participant’s Maximum Award will be set forth in
writing.

 

3.5                                 Date for Determinations.  The Committee will
make all determinations with respect to awards to Covered Employee Participants
under Sections 3.1, 3.2, 3.3 and 3.4 on or before the Determination Date.

 

3.6                                 Determination of Actual Awards.

 

(a)                                  After the end of each Performance Period,
the Committee will certify in writing the extent to which the Performance Goals
applicable to each Participant for such Performance Period were achieved or
exceeded.  The Actual Award for each Participant will be determined by applying
the Payout Formula to the level of actual performance that has been certified by
the Committee.

 

(b)                                 Notwithstanding anything to the contrary in
this Plan, in determining the Actual Award for any Covered Employee Participant,
the Committee, in its sole discretion, may reduce the award payable to any
Covered Employee Participant below the award which otherwise would be payable
under the Payout Formula.

 

(c)                                  Notwithstanding anything to the contrary in
this Plan, in determining the Actual Award for any Other Participant, the
Committee, in its sole discretion, may increase or reduce the award payable to
any Other Participant above or below the award which otherwise would be payable
under the Payout Formula.

 

SECTION 4.                                PAYMENT OF AWARDS

 

4.1                                 Continued Employment.  Except as otherwise
determined by the Committee or provided in Section 4.5, no Actual Award will be
paid under this Plan with respect to a Performance Period to any Participant who
has a Termination of Service prior to the last day of such Performance Period.

 

4.2                                 Form of Payment.  Each Actual Award will be
paid to the Participant in cash or Shares.  Any Shares awarded to a Participant
under this Plan will be granted and issued pursuant to the Company’s 2005 Stock
Incentive Plan, as amended (which has been approved by the Company’s
stockholders), or any other equity compensation plan approved by the
stockholders of the Company in the future.

 

5

--------------------------------------------------------------------------------


 

4.3                                 Timing of Payment.  Payment of each Actual
Award will be made as soon as administratively feasible following the
determination by the Committee pursuant to Section 3.6 of the Plan after the end
of the applicable Performance Period; provided, however, that, in no event will
an Actual Award be paid later than 75 days after the end of such Performance
Period, unless a timely election was made under the Company’s Nonqualified
Deferred Compensation Plan.

 

4.4                                 Awards Payable from Company’s General
Assets.  Each Actual Award that may become payable under this Plan will be paid
solely from the general assets of the Company.  Nothing in this Plan will be
construed to create a trust or to establish or evidence any Participant’s claim
of any right to payment of an Actual Award other than as an unsecured general
creditor of the Company.

 

4.5                                 Payment in the Event of Termination of
Service.  Except as otherwise determined by the Committee and notwithstanding
the provisions of Section 4.1:

 

(a)                                  if a Participant dies prior to the last day
of a Performance Period during which he or she would have earned an Actual
Award, such Participant’s beneficiary (or, if the Participant has not designated
a beneficiary, such Participant’s estate) will be entitled to receive the Actual
Award, adjusted on a pro rata basis to reflect the number of days the
Participant was employed by the Company during such Performance Period;
provided, however, that a Participant must be employed by the Company
continuously for at least 90 days during a Performance Period in order for such
Participant’s beneficiary or estate to be eligible to receive an Actual Award
with respect to such Performance Period (unless otherwise determined by the
Committee).

 

(b)                                 if a Participant has a Termination of
Service due to Disability or Retirement prior to the last day of a Performance
Period during which he or she would have earned an Actual Award, such
Participant will be entitled to receive the Actual Award, adjusted on a pro rata
basis to reflect the number of days the Participant was employed by the Company
during such Performance Period; provided, however, that a Participant must be
employed by the Company continuously for at least 90 days during a Performance
Period in order for such Participant to be eligible to receive an Actual Award
with respect to such Performance Period (unless otherwise determined by the
Committee).

 

(c)                                  if a Participant’s employment is terminated
during a Performance Period due to an involuntary Termination of Service by the
Company without Cause, or, if such Participant is demoted during such
Performance Period so that he or she is no longer an Eligible Employee and is
therefore unable to participate in this Plan for the remainder of the
Performance Period, such Participant will be entitled to receive the Actual
Award, adjusted on a pro rata basis to reflect the number of days the
Participant was employed by the Company or participated in this Plan (as
applicable) during such Performance Period; provided, however, that a
Participant must be employed by the Company continuously for at least 90 days
during a Performance Period in order for such Participant to be eligible to
receive an Actual Award with respect to such Performance Period (unless
otherwise determined by the Committee).

 

6

--------------------------------------------------------------------------------


 

SECTION 5.                                ADMINISTRATION

 

5.1                                 Committee is the Administrator.  This Plan
will be administered by the Committee.  The Committee will consist of not less
than two members of the Board.  The members of the Committee will be appointed
from time to time by, and serve at the pleasure of, the Board.  Each member of
the Committee must qualify as an “outside director” within the meaning of
Section 162(m) of the Code and the underlying regulations.

 

5.2                                 Committee Authority.  The Committee will
administer this Plan in accordance with its provisions.  The Committee will have
full power and authority to (a) determine which Eligible Employees will be
granted awards, (b) prescribe the terms and conditions of awards, (c) interpret
this Plan and any awards, (d) adopt rules for the administration, interpretation
and application of this Plan as are consistent with the terms hereof, and
(e) interpret, amend or revoke any such rules.

 

5.3                                 Decisions Binding.  All determinations and
decisions made by the Committee pursuant to the provisions of this Plan will be
final, conclusive and binding on all persons and will be given the maximum
deference permitted by law.

 

SECTION 6.                                AMENDMENT, TERMINATION AND DURATION

 

6.1                                 Amendment or Termination.  The Committee, in
its sole discretion, may amend or terminate this Plan at any time and for any
reason; provided, however, that in no event will the Committee amend this Plan
to the extent such amendment would cause the amounts payable under this Plan to
Covered Employee Participants for a particular Performance Period to fail to
qualify as “qualified performance-based compensation” within the meaning of
Section 162(m) of the Code.  The amendment or termination of this Plan will not,
without the consent of a Participant, materially and adversely alter or impair
any rights or obligations under any Actual Award theretofore earned by such
Participant.  No award may be granted during any period after termination of
this Plan.

 

6.2                                 Duration of this Plan.  This Plan became
effective on August 1, 2006 upon approval by the stockholders of the Company at
the annual meeting of stockholders.  The amended and restated Plan will commence
on the Effective Date, upon approval by the stockholders of the Company at the
annual meeting of stockholders in 2011, and, subject to the Committee’s right to
amend or terminate this Plan in accordance with Section 6.1, will terminate on
the date five years after the Effective Date (the “Termination Date”).  Awards
granted to Participants on or prior to the Termination Date will remain in full
force and effect after the Termination Date in accordance with the terms
thereof, but no new awards may be granted after the Termination Date.

 

SECTION 7.                                GENERAL PROVISIONS

 

7.1                                 Tax Withholding.  The Company will withhold
all applicable taxes from any Actual Award, including any federal, state and
local taxes.

 

7.2                                 No Effect on Employment or Service.  Subject
to Section 4.5(c), nothing in this Plan will interfere with or limit in any way
the right of the Company to terminate any

 

7

--------------------------------------------------------------------------------


 

Participant’s employment or service at any time, with or without Cause.  For
purposes of this Plan, transfer of employment of a Participant between the
Company and any one of its subsidiaries or affiliates (or between such
subsidiaries or affiliates) will not be deemed a Termination of Service. 
Employment with the Company is on an at-will basis only.

 

7.3                                 Participation.  No Eligible Employee will
have the right to be selected to receive an award under this Plan, or, having
been so selected, to be selected to receive a future award.  There is no
obligation for uniformity of treatment of Eligible Employees, Participants or
holders or beneficiaries of Actual Awards.

 

7.4                                 Clawback.  Actual Awards under this Plan are
subject to the Company’s executive compensation recoupment policy, as in effect
from time to time.

 

7.5                                 Successors.  All obligations of the Company
under this Plan with respect to awards granted hereunder will be binding on any
successor to the Company, whether any such succession is the result of a direct
or indirect purchase, merger, consolidation of the Company, acquisition of all
or substantially all of the business or assets of the Company, or otherwise.

 

7.6                                 Beneficiary Designations.  If permitted by
the Committee, a Participant under this Plan may name a beneficiary or
beneficiaries to whom any Actual Award will be paid in the event of the
Participant’s death.  In the absence of any such designation, any awards
remaining unpaid at the Participant’s death will be paid to the Participant’s
estate.

 

7.7                                 Nontransferability of Awards.  No award
granted under this Plan may be sold, transferred, pledged or assigned, other
than by will, by the laws of descent and distribution, or to the limited extent
provided in Section 7.5.  All rights with respect to an award granted to a
Participant will be available during his or her lifetime only to the
Participant.

 

7.8                                 Severability.  In the event any provision of
this Plan is held illegal or invalid for any reason, the illegality or
invalidity will not affect the remaining parts of this Plan, and this Plan will
be construed and enforced as if the illegal or invalid provision had not been
included.

 

7.9                                 Requirements of Law.  The granting of awards
under this Plan will be subject to all applicable laws, rules and regulations,
and to such approvals by any governmental agencies or national securities
exchanges as may be required.

 

7.10                           Governing Law.  This Plan and all awards will be
construed in accordance with and governed by the laws of the State of Delaware,
but without regard to its conflict of law provisions.

 

7.11                           Rules of Construction.  Captions are provided in
this Plan for convenience only, and captions will not serve as a basis for
interpretation or construction hereof.  Unless otherwise expressly provided or
unless the context otherwise requires, the terms defined in this Plan include
the plural and the singular.

 

8

--------------------------------------------------------------------------------